Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 1 of 13 PageID: 723



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

    ELISABETH REISS,
    INDIVIDUALLY AND AS THE               1:19-cv-21163-NLH-JS
    EXECUTRIX OF THE ESTATE OF
    MICHAEL REISS,                        OPINION

                   Plaintiffs,

          v.

    ANTONINO PIRONE, MERCHANTS
    MUTUAL INSURANCE COMPANY,
    JOHN DOE(S) 1-10, and ABC
    CORPORATION(S) 1-10,

                   Defendants.

    ELISABETH REISS,
    INDIVIDUALLY AND AS THE               1:19-cv-21386-NLH-JS
    EXECUTRIX OF THE ESTATE OF
    MICHAEL REISS,

                   Plaintiffs,

          v.

    ANTONINO PIRONE, MERCHANTS
    MUTUAL INSURANCE COMPANY,
    BOROUGH OF PRINCETON, STATE
    OF NEW JERSEY, STATE FARM
    INDEMNITY COMPANY,

                   Defendants.


APPEARANCES:

NICHOLAS J. SANSONE
COOPER LEVENSON, P.A.
1415 MARLTON PIKE (ROUTE 70) EAST
CHERRY HILL PLAZA
SUITE 205
CHERRY HILL, NJ 08034
     On behalf of Plaintiffs
Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 2 of 13 PageID: 724



GAETANO MERCOGLIANO
SWEENEY & SHEEHAN
SENTRY OFFICE PLAZA
SUITE 701
216 HADDON AVE.
WESTMONT, NJ 08108
     On behalf of Defendant Merchants Mutual Insurance Company

HILLMAN, District Judge

      According to Plaintiffs’ complaint, on July 30, 2019,

Defendant Antonino Pirone struck and killed Michael Reiss with a

Ford 350 truck while Michael Reiss was crossing a street in

Princeton, New Jersey.      Pirone held an insurance policy on his

vehicle issued by Defendant Merchants Mutual Insurance Company

(“Merchants”).

      On November 15, 2019, Merchants filed a declaratory

judgment action in the Trenton vicinage against Pirone and the

Plaintiffs here, Elisabeth Reiss and the Estate of Michael

Reiss, under the Declaratory Judgment Act, 28 U.S.C. § 2201,

seeking a declaration that the insurance policy it issued to

Pirone is void due to a material misrepresentation in Pirone’s

insurance application.      (See MERCHANTS MUTUAL INSURANCE COMPANY

v. PIRONE et al., 3:19-cv-20366-FLW-TJB.)         Merchants argues that

it has no obligation to defend or indemnify Pirone, or pay

damages to any other entity (including Plaintiffs here) in

connection with the accident.

      On November 20, 2019, Plaintiffs here filed a lawsuit

against Pirone and Merchants in New Jersey state court, seeking
                                      2
Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 3 of 13 PageID: 725



a declaration, inter alia, that the accident was a covered

occurrence under Pirone’s policy such that Merchants was

required to indemnify and defend Pirone.         On December 3, 2019,

Plaintiffs filed an amended complaint naming as additional

defendants the Borough of Princeton, the State of New Jersey

Department of Transportation, and State Farm Indemnity Company.

      On December 6, 2019, prior to being served with

the amended complaint in the state court action, Merchants

removed Plaintiffs’ original complaint to this Court.            (1:19-cv-

21163-NLH-JS.)     Merchants’ notice of removal averred that this

Court has jurisdiction over this matter based on the diversity

of citizenship of the parties and an amount in controversy in

excess of $75,000, exclusive of interests and costs, pursuant to

28 U.S.C. § 1332(a).      Merchants is a citizen of New York (state

of incorporation and its principal place of business) 1 and the

Estate and the decedent are citizens of New Jersey. 2          Merchants

averred that Pirone was fraudulently joined and his citizenship

- New Jersey - should be disregarding for establishing subject



1 See 28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed to
be a citizen of every State and foreign state by which it has
been incorporated and of the State or foreign state where it has
its principal place of business . . . .”).

2 See 28 U.S.C. § 1332(c)(2) (providing “the legal representative
of the estate of a decedent shall be deemed to be a citizen only
of the same State as the decedent”).

                                      3
Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 4 of 13 PageID: 726



matter jurisdiction under § 1332(a). 3

      On December 16, 2019, after being served with Plaintiffs’

amended complaint, Merchants removed the amended complaint,

which was assigned a new civil action number, 1:19-cv-21386-NLH-

JS.   Merchants’ notice of removal of the amended complaint

averred the same basis for removal, but further contended that

the citizenship of the newly added defendants should be

disregarded because they were fraudulently joined to defeat

diversity jurisdiction.      On January 23, 2020, the two cases were

consolidated.

      In the meantime, Plaintiffs moved to remand their case to



3 With regard to Defendant Antonino Pirone, Merchant states that
he is a citizen of New Jersey, which would defeat diversity
jurisdiction, but contends that Pirone was either fraudulently
joined or should be aligned as a plaintiff. The Court notes,
however, that “[b]ecause a party who urges jurisdiction on a
federal court bears the burden of proving that jurisdiction
exists, a removing party who charges that a plaintiff has
fraudulently joined a party to destroy diversity of jurisdiction
has a heavy burden of persuasion.” Boyer v. Snap-on Tools
Corp., 913 F.2d 108, 111 (3d Cir. 1990). Moreover, “in applying
the fraudulent joinder doctrine, the district court must focus
on the plaintiff’s complaint at the time the petition for
removal was filed.” Hogan v. Raymond Corp., 536 F. App’x 207,
211 (3d Cir. 2013) (citation omitted). A “joinder is fraudulent
where there is no reasonable basis in fact or colorable ground
supporting the claim against the joined defendant, or no real
intention in good faith to prosecute the action against the
defendant or seek a joint judgment.” Boyer, 913 at 111
(citation omitted). Because the Court will issue an Order to
Show Cause on the issue of standing, the Court will not consider
Merchants’ fraudulent joinder argument or realignment argument
at this time.

                                      4
Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 5 of 13 PageID: 727



state court, arguing that the non-diverse defendants were not

fraudulently joined.      Plaintiffs reject Merchants’ argument that

their claims only seek a declaration as to the viability of the

insurance policy Merchants issued to Pirone, and that

determination has no relation to any dispute between Plaintiffs,

Pirone, and the other defendants. 4

      A threshold issue in every case is the determination of

whether this Court may exercise subject matter jurisdiction.             In

addition to the dispute over whether subject matter jurisdiction

may be exercised under § 1332(a), this Court also finds that

Plaintiffs’ case may present an additional defect of subject

matter jurisdiction - Plaintiffs’ standing to assert their

claims against Merchants.       Even if subject matter jurisdiction



4 Also during this time, the actions against Pirone were stayed
because of his bankruptcy, and he has failed to appear in this
or the Merchants action. On June 10, 2020, Pirone’s bankruptcy
was discharged and the action closed in the bankruptcy court.
(See In re Antonino S. Pirone, 19-33353-KCF.) Plaintiffs have
moved to lift the stay against Pirone (see 1:19-cv-21386, Docket
No. 12), and the Magistrate Judge has ordered further briefing
(see 1:19-cv-21386, Docket No. 15; 1:19-cv-21386, Docket No.
17). The automatic stay provision of 11 U.S.C. § 362 applies,
however, only to proceedings “against the debtor,” and to
pending bankruptcies. In re Prommis Holdings, LLC, 665 F. App’x
238, 240 (3d Cir. 2016) (citing Assoc. of St. Croix Condominium
Owners v. St. Croix Hotel Corp., 682 F.2d 446, 448–49 (3d Cir.
1982)) (other citations omitted). Thus, whether Plaintiffs’
action here is actually a viable action “against the debtor
[Pirone]” who has a pending bankruptcy shall be resolved after
the Court considers the parties’ responses to the Order to Show
Cause, discussed below.

                                      5
Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 6 of 13 PageID: 728



is proper under § 1332(a), Plaintiffs must also have standing to

bring their claims in order to proceed with their case. 5

      “Absent Article III standing, a federal court does not have

subject matter jurisdiction to address a plaintiff’s claims, and

they must be dismissed.”      Common Cause of Pennsylvania v.

Pennsylvania, 558 F.3d 249, 257 (3d Cir. 2009) (quoting

Taliaferro v. Darby Tp. Zoning Bd., 458 F.3d 181, 188 (3d Cir.

2006)).    Article III’s standing requirement “is every bit as

important in its circumscription of the judicial power of the

United States as in its granting of that power,” and invoking

the power of the federal judiciary requires more than important

issues and able litigants.       Id. (quoting Valley Forge Christian

Coll. v. Ams. United for Separation of Church & State, Inc., 454

U.S. 464, 476 (1982)).

      “Article III, § 2, of the Constitution restricts the

federal ‘judicial Power’ to the resolution of ‘Cases’ and

‘Controversies.’     That case or controversy requirement is

satisfied only where a plaintiff has standing.”          Id. at 257-58

(quoting Sprint Commc'ns Co. v. APCC Servs., Inc., 554 U.S. 269

(2008)).    In order to have Article III standing, a plaintiff


5 The Court further observes that even if subject matter
jurisdiction may be established, Merchants’ declaratory judgment
action against Pirone and Plaintiffs regarding the validity of
the insurance policy and Merchants’ obligations to indemnify and
defend Pirone in any lawsuit by Plaintiffs against Pirone may
implicate Fed. R. Civ. P. 42(a).
                                 6
Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 7 of 13 PageID: 729



must adequately establish: (1) an injury in fact (i.e., a

“concrete and particularized” invasion of a “legally protected

interest”); (2) causation (i.e., a “fairly traceable” connection

between the alleged injury in fact and the alleged conduct of

the defendant); and (3) redressability (i.e., it is “likely” and

not “merely speculative” that the plaintiff's injury will be

remedied by the relief plaintiff seeks in bringing suit).            Id.

(quoting Sprint Commc'ns Co., 128 S. Ct. at 2535 (quoting Lujan,

504 U.S. at 560–61) (further quotation, alterations omitted)).

      At first blush, it appears that Merchants’ declaratory

judgment action and Plaintiffs’ declaratory action are two sides

of the same coin.     Merchants seeks a declaration as to its

obligations under the insurance policy issued to Pirone, and it

includes Plaintiffs as parties in interest, while Plaintiffs

also seek a declaration as to Merchants’ obligations under the

insurance policy issued to Pirone, and Plaintiffs include Pirone

as a party in interest. 6     A significant difference between the

two cases, however, is Plaintiffs’ standing to bring their

claims.



6 For this analysis, the Court puts aside the additional
defendants named by Plaintiffs in their amended complaint. As
recently found by Judge Wolfson in the Merchants’ declaratory
judgment action, those additional defendants are not necessary
parties required to be joined in that action under Fed. R. Civ.
P. 19, as argued by Plaintiffs here, and as Defendants in that
action. (3:19-cv-20366-FLW-TJB, Docket No. 10 at 9.)
                                7
Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 8 of 13 PageID: 730



      It is well-settled that Merchants’ declaratory judgment

action, which includes a declaration of obligations against its

insured and the party allegedly injured by the insured, is

proper.   In Federal Kemper Ins. Co. v. Rauscher, 807 F.2d 345,

347-48 (3d Cir. 1986), the insurance company, Kemper, brought a

declaratory judgment action against its insured, Rauscher, and

the parties Rauscher injured in an automobile accident, the

Griffiths.    Kemper brought its action while the Griffiths’ tort

claims were pending against Rauscher in state court, and it

desired a determination of the extent of its obligation to

Rauscher.

      The Griffiths filed their answer, asserting, among other

things, that Kemper's policy should be construed to provide

coverage for the accident.       Rauscher failed to answer and Kemper

moved for default judgment against Rauscher.          The district

court, holding that the Griffiths’ rights were purely derivative

of Rauscher’s rights, entered judgment against the Griffiths,

after default judgment had been entered against Rauscher.

      The Griffiths appealed, and in considering the issues of

standing presented by this procedural posture, the Third Circuit

observed:

           We must determine whether the rights of an injured
      party within the procedural context of a declaratory
      judgment action are truly derivative of the rights of the
      co-defendant insured. If the rights of the injured party,
      in this case the Griffiths, are derivative, and not
                                      8
Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 9 of 13 PageID: 731



      independent, then a default judgment against the insured
      must lead to a judgment against the injured party. The
      federal court would no longer have proper jurisdiction over
      the case, because in the absence of the insured, in this
      case Rauscher, there would be no real dispute between
      Kemper, the insurance company, and the Griffiths, the
      injured parties.

           On the other hand, if there existed a “case or
      controversy” between the insurance company and the injured
      party then the default judgment against the insured would
      not oust the court of jurisdiction over the matter; the
      case would be justiciable even in the absence of the
      insured.

Rauscher, 807 F.2d at 351.

      The Third Circuit concluded that a “case or controversy”

existed between Kemper and the Griffiths, and that the Griffiths

had standing to defend the declaratory judgment action despite

the absence of Rauscher, the actual insured.          Id. at 353.    A

more recent Third Circuit case explained the reasoning in

Rauscher:

           [In Rauscher,] [w]e recognized that a “case or
      controversy” must exist between the insurance company and
      the injured third party under such circumstances, since the
      insurance company brought the declaratory judgment action
      against the injured third party in the hope of attaining a
      binding judgment against both the insured and the injured
      party. Taking a “realistic” approach, we concluded that
      the injured party has an independent right to present its
      case upon the ultimate issues, apart from that of the
      insured, because “‘in many of the liability insurance
      cases, the most real dispute is between the injured third
      party and the insurance company, not between the injured
      and oftentimes impecunious insured.’”

American Auto. Ins. Co. v. Murray, 658 F.3d 311, 319 (3d Cir.

2011) (discussing Rauscher) (quoting 6A James Wm. Moore et al.,

                                      9
Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 10 of 13 PageID: 732



Moore's Federal Practice ¶ 57.19).

      Plaintiffs’ complaint here presents a different procedural

posture.    Where in Rauscher the insurance company sought a

declaration of its obligations under an insurance contract it

issued and entered into with its insured, Plaintiffs have sought

a declaration of the obligations of an insurance contract to

which they are not a party.       This procedural posture is

identical to the one presented in Carrasquillo v. Kelly, 2018 WL

1806871, at *1 (E.D. Pa. 2018), which raised the same standing

concerns as this Court.

      In Carrasquillo, the administratrix of the estate of the

deceased killed in a shooting brought a declaratory judgment

action in state court against the shooter’s homeowner’s

insurance company, which removed the case to federal court on

diversity jurisdiction.       The court sua sponte raised the issue

of the plaintiff’s standing to bring her action, and ordered

briefing on the issue.      The court noted that neither party cited

to any opinion from the Third Circuit holding that an injured

third party has standing to bring a declaratory judgment action

against the insurance company of the insured tortfeasor.

Carrasquillo, 2018 WL 1806871, at *2.         The court further

distinguished Rauscher and similar cases, stating that in those

cases an injured third party had standing to defend itself in a

declaratory judgment action brought by an insurer against its
                                      10
Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 11 of 13 PageID: 733



insured and the injured third party, and not where an injured

party brings a declaratory judgment action against an insured

and its insurer, a standing issue presented as one of first

impression and not yet addressed by the Third Circuit.            Id.

(emphasis in original).       The court concluded that the plaintiff

lacked standing where she sought a declaration about third

parties’ legal interests rather than her own.           Id.   The court

elaborated:

      As noted, in her declaratory judgment complaint,
      Carrasquillo has requested a declaration that Nationwide
      has a duty to defend and to indemnify Nancy Kelly for the
      personal injury/wrongful death and survival claims asserted
      in the underlying state court litigation. In so doing,
      Carrasquillo is requesting a declaration regarding what an
      insurer (Nationwide) is required to do for its insured
      (Nancy Kelly), and not about what the insurer (Nationwide)
      is required to do for Carrasquillo. Clearly, Carrasquillo
      is asserting the legal interests of a third party (Nancy
      Kelly) rather than her own and, thus, has no standing to
      pursue such a claim. Further, Carrasquillo has not alleged
      that she has been assigned any rights of Nancy Kelly under
      the Nationwide insurance policy at issue. Thus,
      Carrasquillo has not presented to this Court an actual and
      justiciable controversy sufficient to provide the Court
      with subject matter jurisdiction over this action.
      Accordingly, since this Court lacks subject matter
      jurisdiction, this matter must be remanded to the state
      court from which it came.

Id. at *4.    Other courts have come to the same conclusion.            See,

e.g., Joseph Oliver Construction, LLC, v. Utica First Insurance

Company, 2020 WL 3791564, at *5 (E.D. Pa. July 7, 2020) (“We are

persuaded by the reasoning in Carrasquillo and similar cases,

and agree that an injured third party affirmatively seeking a

                                      11
Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 12 of 13 PageID: 734



declaratory judgment against an insurer lacks standing to do

so.”); Mager v. Travelers Home and Marine Insurance Company,

2020 WL 211548, at *4 (E.D. Pa. Jan. 14, 2020) (approving of

Carrasquillo and finding “[a]s a third-party plaintiff to the

insurance policy at issue, Ms. Mager has not demonstrated that

she has standing to seek declaratory judgment in this lawsuit as

a matter of federal common law”); Hickey v. Zurich American

Insurance Company, 2019 WL 6037080, at *2 (W.D. Pa. 2019)

(“Although neither Carrasquillo, nor ANI, are binding on this

Court, this Court concurs with the logic behind these decisions.

First, while clear precedent handed down by the United States

Court of Appeals for the Third Circuit indicates that injured

third parties – such as Plaintiff, in the instant matter –

possess standing to defend themselves in a declaratory judgment

action brought by an insurer of the alleged tortfeasor, there is

no precedent from our Court of Appeals allowing an injured,

third party such as Plaintiff, here, to pursue a declaratory

judgment against the insurer of the alleged tortfeasor-

insured.”).

      Consequently, based on the same reasoning expressed in

Carrasquillo and other courts, this Court will direct the

parties to show cause, within 15 days of today, as to why the

stay should not be lifted against Pirone, and as to why

Plaintiffs’ case should not be remanded for lack of Article III
                                      12
Case 1:19-cv-21163-NLH-JS Document 18 Filed 07/22/20 Page 13 of 13 PageID: 735



standing, and therefore lack of subject matter jurisdiction. 7            An

appropriate Order will be entered.



Date: July 22, 2020                         s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




7 The Court recognizes that if this Court concludes, like the
court in Carrasquillo and others, that Plaintiffs lack standing
to bring their claims for declaratory relief against Merchants,
Plaintiffs obtain the remand they are seeking. The Court takes
no position on how that finding would affect the viability of
Plaintiffs’ case once it returns to state court, other than to
note that according to Rauscher and its progeny, Plaintiffs may
still advance their claims, by way a defense, in the Merchants
declaratory judgment action.
                                13
